\ | |

Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 1 of 10 PagelD: 263

Wednens Dor-ainvtl
§45373/4-U-5-37
E.J.S.P./Lock Bay R Co
1100 Woodbridge Roat Gains 7 Ms
Lock Rag R ene
Rahway, “W.7. 97965 nays

 

July 19, 2019

Clerk, J.S. District Court
District of New Jersey, Newark
50 Walnut Street

Nawark, N.J. O7101

RE: Dorsainvil.v. Peim, et. al.,
Cive “Ton 5~033035 (CES)(JAD)

Givil Action to.
42 U.S.C. 1983 (Second Amends? Complaint)

Dear Clark, U.S. District Court;

Sactased herewtt' is Platani Poa Sacant Aneate tT Venpboiat toa
tie abovercapttoast? vittarc,

Pleass kindly aotify oe vita a copy of Hie Ctvil Nocket Sheet
Ogce this aabtare ts Sila.

et

ho Oo

x CAPD R MAL

 

2
wa
a

“s
al
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 2 of 10 PagelD: 264

IN THE UNITED STATES DISTRICT COURT 5
UR

 

 

FOR THE DISTRICT OF NEW JERSEY TP RSEY
WEDPENS DORSAINVIL, : Civil Action No. 15- 3035 cast HAG)
weld vee IS P 3 3b
Plaintiff, : SECOND.AMENDED .COMPLAI
vs. : JURY. DEMAND

CAROL GALLAGHER, NEW
JERSEY STATE PRISON;
DR. ALFEJANDRINA, NEW

JERSEY STATE PRISON
AND EAST JERSEY STATE

JERSEY STATE PRISON AND

PRISON; MS. LANG, NEW

HICHAM ALNACHAWATI, EAST
JERSEY STATE PRISON, et.
al.,

Defendant's, :

 

This is a civil rights action filed by Wedpens Dorsainvil, a
State prisoner, for compensatory and punitive damages under 42
U.S.C. 1983, alleging denial of medical care in violation of the

Eighth Amendment to the United States Constitution.

Jurisdiction
1. The Court has jurisdiction over the plaintiff's claims of
violation of federal constitutional rights under 42 U.S.C.
1331L€1) and 1343.
2. The Court has supplemental jurisdiction over plaintiff's
state law tort claims under 28 U.S.C. 1367.

Parties

3. Plaintiff, Wedpens Dorsainvil, was incarcerated at New
Jersey State Prison (N.J.S.P.) and East Jersey State Prison
(E.J.S.P.) during the events described in this amended complaint.
1
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 3 of 10 PagelD: 265

4. Defendant Carol Gallagher, is a medical practitioner who at
all times relevant mentioned herein employed at New Jersey State
Prison and is sued in her tndividual and official capacity.

5. Defendant Alejandrina Sunicad, is a medical practitioner who
at all times relevant mentioned herein was employed at New Jersey
State Prison and East Jersey State Prison and is sued in her
individual and offictal capacity.

6. Defendant Ms. Lang, is the medical director who at all times
relevant was employed at New Jersey State Prison and is being
sued in her individual and official capacity.

7. Defendant Hicham Alnachawati, is a medical personnel at at
all times relevant mentioned ‘erin employed at East Jersey State
Prison, he is being sued in his individual and official capacity.

8. All the defendants have acted and continue to act, under
color of state taw, at al} times celevant to this second amended
complaint.

Facts

9. On or about December 15, 2012, while at (N.J.S.P.),
plaintiff awoke with the [left] side of his face, neck and upper
chest pacalyzed.

10. Plaintiff yelled out of the cell for assistance and, the
tier officer responded at which time plaintiff informed the
officer that he was ‘experiencing’ "stroke-like symptoms." The

plaintiff was given an emergency medical pass to the infirmary.
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 4 of 10 PagelD: 266

11. Upon arrival at the infirmary, plaintiff was examined by
nurse Carver (Carver is not a defendant in this case), who
informed the plaintiff that he was suffering from [Bells Palsy].,
Carvarc explained that plaintiff would have to wait until Monday
(this incident occurred on a weekend), because doctors do not
work on weekends at New Jersey State Prison.

COUNT ONE: FAILURE.TO ADMINISTER ADEQUATE MEDICAL
REMEDY/DENIAL-OF MEDICAL CARE

12. The following Monday; 12-17-2012, plaintiff had not been
scheduled on the medical pass list.

13. By mid-day, plaintiff had not been called to the medical
department to be seen by medical personnel, 30 he complained to
the shift officer of having stroke-like symptoms.

14. as a result of this, plaintiff again was given a emergency
medical pass and, axamnined by Defendant Sallagher, a medical
practitioner who again diagnosed plaintiff with having Bells
Palsy, and explained that plaintiff had a swelling of a nerve
cranial 7, caused by a virus.

15. Defendant Gallagher then provided some minimal treatment,
which consisted of prescribing the [wrong medication], which had
no effect on my condition, plaintiff was supplied with an "eye"
patch and some eye drops.

16. Plaintiff continued to experience [extreme pain] coupled
with an inability to chew his food, was apparently not
“important” enough to receive adequate medical treatment.

3
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 5 of 10 PagelD: 267

17. After'a few weeks, plaintiff was referred back to medical
for a follow-up.

18. Since the medication was completely ineffective and there
were [no] noticeable signs of improvement, plaintiff asked if
there was any other [“meds"] he could take because, he had been
informed of a 'second' medication.

19. Defendant Gallagher stated, "no" but assured plaintiff he
had nothing to worry about because, the condition normallv
corrects itself within 2-weeks to 6-months, but just in case,
plaintiff was given another cycle of prednisone.

20. In late February 2913, Plaintiff demanded he he given
Acyclovir, a drug which had been prescribed to other inmatas with
the [same] condition and made full recoveries.

21. Acyclovir had not been given to plaintiff until late March
2013. Within 2-weeks of taking that medication, plaintiff
partially regained some muscle movement of the face and neck
area,

22. On or about June 2013, plaintiff was again scheduled for
the follow-up treatment at the conclusion of the "90-day" cycle
of Acyclovir.

23. Although there was "little" improvement, plaintiff
complained of involuntary facial movenents-i.e., "“twitches") as
well as extreme pain when plaintiff talked and chewed.

24, Plaintiff then requested physical therapy to strengthen
facial and neck muscles to aid in a full recovery.

4
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 6 of 10 PagelD: 268

25. The request for physical therapy by plaintiff was denied by
medical staff, and he was told "there was nothing more that could
be done, that he had to be 'patient' and wait for sealf~-recovery."

26. Despite, Defendant Sallagher's prediction of 2-weeks to 6-
months for a full recovery, was wrong, she assured plaintiff
“everything would go back to normal" if he would just be patlent.

27. Despite the fact, Nefendant Gallagher, claimed physical
therapy would not work, she advised plaintiff to “massage his
face" in an upward motion to avoid any further drooping of his
face.

28. On or about August 2013, plaintiff again requested physical
therapy as his condition dtd not improve, this caquast was denied
and, plaintiff was again, instructed to be patient.

29. On or about December 2913, nlaintiff wrote a request for
physical therapy hecause, he suffered stroke-like symptoms.

£

Plaintiff requested the same medical treatment of prisonecs
similarly situated, including physical therapy consisting of
electronic padded simulators, this request went unanswered,

30. On or about March 2014, vilaintiff wrote a letter to
defendant LANGM” onion described his condition, due to
inacequate and untimely treatment of his symptoms by her and her
subordinates.

31. Phaintif*’ further reyutested physical therapy, and defendant
ignored this request as wall.

31. On or about June 2014, plaintiff was transferred to Union

County Jail, where he apain conplained about his condition and

was told to “drop a slip."
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 7 of 10 PagelD: 269

32. On or about June 23, 2914, plaintiff was ssen by a
physician at the Wnion County Jail and complained about his
sertous medical condition.

33. The physichan informed plaintiff, that he had a ([pre-
existing medical condition] and the Jail woul? not provide
treatment, tut platatiff was given eye drops and Moltrin to 2age
the extreme pain he was suffering.

34. On or about May 25, 2015, plaintiff was transferred back to
the State system to O.R.A.F., where olaintif€ continued to
complain about his Retls Palsy condition, the extreme pain that
he was enduring for lack of treatment, the denial of physical
therapy, while he was at New Jersey State Prison. Plaintiff was
informed to speak to a doctor.

35. On or about May 27, 2015, plaintiff spoke to the nurse
complaining about his serious medical condition.

36. Plaintiff's complaints were [filed] but, plaintiff was
informa? no care could be piven because, of the "facility" being
a “recaption facility” and plaintiff was instructed to complain
upon transfer into an appropriate factlity.

37. On or abdout May 531, 2015, plaintiff requested to see the
{eye doctor] Walter Beckford, to request a new eye exam and
prescription eye glasses because, of the [nerve] damage to his
left eye caused by inadequate medical treatment of the Bells

Palsy, and lack of physical therapy.
\ tod '

Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 8 of 10 PagelD: 270

38. On or about June 1, 2015, plaintiff was transferred to East
Jersey State Prison, where plaintiff continued to complain about
his extreme pain and suffering. As a result plaintiff was
scheduled to see the doctor.

39. On or about June 24, 2015, plaintiff was seen by Defendant
Sumicatd, and complained about his Bells Palsy medical diagnosis,
the extreme pain that he suffered when chewing and talking, the
vision problems and severe dryness of his left eye as well as the
previous denials of his request for physical therapy, despite the
obvious nead for it.

40. Defendant Sumicad, resvonded by saying she was poing to
prescribe an artificial tears solution and lubricant eye ointment
to prevent dryness and vossible blindness.

41. Defendant Sumicad, answared plaintiff's request for
physical therapy by stating, “she was not going to recommend
that."

42. Plaintiff responded by stating, “physical therapy would
strengthen the [muscles] in his [face] and he would, not be
subjected to the pain he was suffering every time he talked or
chewed,”

43. Plaintiff also stated to defendant that, “he would write
the incident up if, dafendant would not properly traat his
medical condition.”

44, Defendant asked plaintiff, "not to write the incident up
and said, it would not do any good because, they do not provide

physical therapy."
Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 9 of 10 PagelD: 271

45. Defendant did nothing to stop the pain plaintiff was
suffering or to repair the damage caused by the stroke-like
symptoms.

46. Plaintif& continues to be denied physical therapy for his
serious medical condition.

47. On or about July 6, 2015, ovlaintiff went to medical to
address a low tron daficiency, while speaking to the doctor,
Defendant Hicham Alnachawati, plaintiff again requested physical
therapy treatment for the Bells Palsy diagnosis to help him
recover, regalia strength and full muscle functlon in his face and
neck area and was again dented,

48. As a result of the Defendant's, Gallagher, Sumicad, Ms.
Lang, Alnachawati, refusal to treat plaintiff's serious medical
condition, with all plaintiff's complaints and grievances
unanswered on the issue. Plaintiff has suffered extreme mental
anguish, emotional distress, physical patn and suffering and has
a physical disfigurement.

COUNT TWO: NEGLIGENCE

49, Defendant's ‘“nowingly, purposefully, willfully failed to
provide plaintif? with necessary medical care for his serious
medical needs which anounts to negilgence. Defendants knew that
plaintiff was diagnosed with Bells Palsy and further knew that
his condition required facial massages, as noted when the
defendant suggested that plaintiff massage his face. Defendant's
actions amounted to neglivence because they willfully failed to
provide physical therapy to plaintiff.

8
| | b .

Case 2:15-cv-03035-ES-JAD Document 56 Filed 07/15/19 Page 10 of 10 PagelD: 272

WHEREVORE, plaintiff requests fat the court geant the following;
Ll. Tssue a declaratory judgment stating that;

(a) Immediately acrange for plaintiff's need for physical therapy
and follow up treatment and to be immediately evaluated by
medical professionals with expertise in treatment of Bells Palsy
with a goal toward restoratior of Funethlon of plaintiff's face
and neck muscles and;

(b) Carry out without delay the treatment directed Sy such
medical professionals;

2. Award compensnteury damages ta the following amounts;

(a) $500,000, jointly and severally against the defendant's,
Gallaher, Sumicad, Lang ant Alnachawati for prystcal and
emotional injury resulting from theic failure to provide adequate
medical treatment for the Rells Palsy diagnosis to plaintiff;

“ +
i

3. Award Punitive Damages in tha Poll

OES smb a:

(a) $100,000 each against Defendant's Gallagher, Sumicad, tLaag
and Alnachawati.

4, Grant such other relief as it may appear that platntitf ts
entitled,

Respect ly submitted,

    

  
  

x

  

La NOP lM
Wedpends Dotsainvil, Pro Se
645373/4-U-5-37

E.J.8.P./Lock Bag 2
L100 Woodbridge Road
Rahway, N.J. 07065

Dated: July LO, 2019
Rahway, 4.3. 07065

I declare iaéer panalty of perjury that the statements made
above are true uson [nformatton knowledge ant betiet. 28 U.S.C.

 
